Citation Nr: 9933341	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  96-42 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a 
service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 RO decision 
which denied an increased (compensable) rating for 
lumbosacral strain.  A personal hearing at the RO was held in 
May 1996.  


REMAND

The veteran's claim for a compensable evaluation for 
lumbosacral strain is well grounded, and the file shows there 
is a further VA duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  

The veteran's established service-connected low back 
disability is lumbosacral strain.  He also has other low back 
conditions which have not been service connected.  He asserts 
the service-connected lumbosacral strain has worsened; 
however, he has not been afforded a VA examination in 
connection with his current claim for an increased rating.  
In this regard, the Board notes that the record contains a 
February 1998 VA medical opinion on the relationship between 
the veteran's service-connected lumbosacral strain and his 
other low back pathology.  However, such was based on a 
review of records, and the veteran was not personally 
examined.  The veteran's representative argues that a current 
examination is warranted in relation to the increased rating 
claim, and the Board agrees.  38 C.F.R. § 3.326; Caffrey v. 
Brown, 6 Vet.App. 377 (1994).  Any recent treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for low back 
problems from 1994 to the present.  The 
RO should obtain copies of all related 
medical records, which are not already on 
file, from the identified sources.  

2.  The RO should have the veteran 
undergo a VA examination to determine the 
severity of his service-connected 
lumbosacral strain.  The claims folder 
must be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All findings necessary for 
rating the disability should be set forth 
in detail (ranges of motion in degrees in 
all directions, any effects of pain on 
use, etc.).  The doctor should separately 
identify those signs and symptoms which 
are attributable to service-connected 
lumbosacral strain, and those which are 
due to other low back conditions.  

3.  Thereafter, the RO should review the 
claim for an increased rating for 
lumbosacral strain.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then 
the case should be returned to the Board.

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












